ORDER
The Court having considered the recommendation of the Circuit Court for Montgomery County and the record filed in the above entitled matter, and no exceptions having been filed to the recommendation, it is this 29th day of March, 1979
ORDERED, by the Court of Appeals of Maryland, that the recommendation be adopted and that John D. Sebastian be, and he is hereby, suspended from the further practice of law in the State of Maryland for an indefinite period, effective immediately; and it is further
ORDERED that all costs in these proceedings, including but not limited to the transcripts of testimony before the three-judge panel, be paid by John D. Sebastian; and it is further
*655ORDERED that the Clerk of this Court shall strike the name of John D. Sebastian from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.